                                SCHEDULE

1.   A copy of any and all mortgage applications/credit applications and/or the like, for
     which David Cohen and Susan Cohen as Trustees for The Susan Cohen Living
     Trust Dated September 18, 2002, submitted in which the Real Property was
     pledged as collateral.

2.   A copy of the closing statements for the mortgage or credit line account dated on
     or about April 24, 2015, in connection with the proceeds received from Teachers
     Federal Credit Union, for the account ending in the last four digits 7729.

3.   A copy of the closing statements for the mortgage or credit line account dated on
     or about September 22, 2014, in connection with the proceeds received from
     Teachers Federal Credit Union, for the account ending in the last four digits 9772.

4.   Any and all documents relied upon by the underwriting department in connection
     with the loans referenced herein in paragraphs 2 and 3.

5.   A copy of any and all payments received by TFCU in connection with the loans
     referenced herein in paragraph 2 and 3.
